At the spring term, 1921, of the Haleyville division of the circuit court of Winston county, the grand jury found and returned into open court, as the law requires, an indictment against Will, alias Bill, Howard, appellant here, charging him with the offense of forgery. At the fall term 1923 of said court he was tried and convicted, and judgment of conviction was pronounced and entered, from which this appeal is taken.
The appeal is upon the record proper without bill of exceptions, and the record shows that before entering upon the trial of this case certain demurrers were interposed to the indictment. The judgment entry shows these demurrers were duly considered and were overruled by the court. This ruling of the court presents the only question for our consideration. An examination of the indictment convinces us that the demurrers thereto were not well taken, and therefore the court committed no error in its rulings in this connection.
The description in the indictment of the instrument which is the subject of forgery may be either in hæc verba or according to its legal tenor and effect. And in cases where a code form is provided it is sufficient to follow such form. Code 1923, § 4527.
In the case of Jennings v. State, 17 Ala. App. 640, 88 So. 187, this court held that an indictment which in form and substance is like the indictment in this case was sufficient and not subject to demurrer.
In the absence of a bill of exceptions and the oral charge of the court, the special written charges refused to appellant are not presented.
The record appears regular in all respects. No error being apparent, the judgment of conviction appealed from is affirmed.
Affirmed.